Title: Thomas Jefferson to John Adams, 10 August 1815
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir  Monticello Aug. 10. 15.
            The simultaneous movements in our correspondence have been really remarkable on several occasions. it would seem as if the state of the air, or state of the times, or some other unknown cause produced a sympathetic effect on our mutual recollections. I had set down to answer your letters of June 19. 20. 22. with pen, ink, and paper before me, when I recieved from our mail that of July 30.you ask information on the subject of Camus. all I recollect of him is that he was one of the deputies sent to arrest Dumourier at the head of his army, who were however themselves arrested by Dumourier, and long detained as prisoners. I presume therefore he was a Jacobin. you will find his character in the most excellent hi revolutionary history of Toulongeon: I believe also he may be the same person who has given us a translation of Aristotle’s natural history from the Greek into French.of his report to the National Institute on the subject of the Bollandists your letter gives me the first information. I had supposed them defunct with the society of Jesuits, of which they were: and that their works, altho’ above ground, were, from their bulk and insignificance, as effectually entombed on their shelves, as if in the graves of their authors. fifty two volumes in folio of  dog-Latin, of the Acta Sanctorum, in dog-Latin, would be a formidable enterprize to the most laborious German. I expect, with you, they are the most enormous mass of lies, frauds, hypocrisy & imposture that ever was heaped together on this globe. by what chemical process M. Camus supposed that an L Extract of truth could be obtained from such a farrago of falsehood, I must leave to the Chemists & Moralists of the age to divine.On the subject of the history of the American revolution, you ask Who shall write it? who can write it? and who ever will be able to write it? nobody; except  merely it’s external facts. all it’s councils, designs and discussions, having been conducted by Congress with closed doors, and no member, as far as I know, having even made notes of them. these, which are the life and soul of history must for ever be unknown. Botta, as you observe, has put his own speculations and reasonings into the mouths of persons whom he names, but who, you & I know, never made such speeches. in this he has followed the example of the antients, who made their great men deliver long speeches, all th of them in the same style, and in that of the author himself. the work is nevertheless a good one, more judicious, more chaste, more classical, and more true than the party diatribe of Marshall. it’s greatest fault is in having taken too much from him. I possessed the work, and often recurred to considerable portions of it, altho’ I never read it through. but a very judicious nei and well informed neighbor of mine went thro’ it with great attention, and spoke very highly of it. I have said that no member of the old Congress, as far as I knew, made notes of the discussions. I did not know of the speeches you mention of Dickinson and Witherspoon. but on the questions of Independance and on the two articles of Confederation respecting taxes & voting I took minutes of the heads of the arguments. on the first I threw all into one mass, without ascribing to the speakers their respective arguments; pretty much in the manner of Hume’s summary digests of the reasonings in parliament for and against a measure. on the last I stated the heads of arguments used by each speaker. but the whole of my notes on the question of independance does not occupy more than 5. pages, such as of this letter: and on the other questions two such sheets. they have never been communicated to any one.do you know that there exists in MS. the ablest work of this kind ever yet executed, of the debates of the Constitutional convention of Philadelphia in 1788.? the whole of every thing said and done there was taken down by mr Madison, with a labor and exactness beyond comprehension.I presume that our correspondence has been observed at the post offices, and thus has attracted notice. would you believe that a printer has had the effrontery to propose to me the letting him publish it? these people think they have a right to every thing however secret or sacred.I had not before heard of the Boston pamphlet with Priestly’s letters and mine.
            At length Bonaparte has got on the right side of a question. from the time of his entering the legislative hall to his retreat to Elba, no man has execrated him more than myself. I will not except even the members of the Essex junto; altho’ for very different reasons; I, because he was warring against the liberty of his own country, and independance of others; they, because he was the enemy of England, the Pope, and the Inquisition. but at length, and as far as we can judge, he seems to have become the choice of his nation. at least he is defending the cause of his nation, and that of all mankind, the rights of every people to independance and self-government. he and the allies have now changed sides. they are parcelling out among themselves Poland, Belgium, Saxony, Italy, dictating a ruler and government to France, and looking askance at our republic, the splendid libel on their governments: and he is fighting for the principle of national independance, of which his whole life hitherto has been a continued violation. he has promised a free government to his own country, and to respect the rights of others; and altho’ his former conduct inspires little confidence in his promises yet we had better take the chance of his word for doing right, than the certainty of the wrong which his adversaries are doing and avowing. if they succeed, ours is only the boon of the Cyclops to Ulysses, of being the last devoured. present me affectionately and respectfully to mrs Adams, and heaven give you both as much more of life as you wish, and bless it with health and happiness.
            Th: Jefferson
          
          
            Aug. 11. P.S. I had finished my letter yesterday, and this morning recieve the news of Bonaparte’s second abdication. very well. for him personally I have no feeling but re of reprobation. the representatives of the nation have deposed him. they have taken the allies at their word, that they had no object in the war but his removal. the nation is now free to give itself a good government, either with or without a Bourbon; and that  govern- France unsubdued will still be a bridle on the enterprises of the combined powers, and a bulwark to others.
          
        